IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 KURTIS STOVER,                                    : No. 88 MM 2022
                                                   :
                      Petitioner                   :
                                                   :
                                                   :
               v.                                  :
                                                   :
                                                   :
 DON'S PERFORMANCE CORNER, INC.                    :
 (WORKERS' COMPENSATION APPEAL                     :
 BOARD),                                           :
                                                   :
                      Respondent                   :


                                          ORDER



PER CURIAM

       AND NOW, this 22nd day of December, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days from the

date of this order in which to file a Petition for Allowance of Appeal.